DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/29/2022 amended claims 16-17, 20, 25-30, 32-33 and 35.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Debord and the 35 USC 103 rejection over Patel from the office action mailed 2/18/2022; therefore these rejections are withdrawn.  New grounds of rejection necessitated by applicants’ amendments is set forth below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2022 was filed after the mailing date of the non-final office action on 2/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayutsede et al., Us Patent Application Publication No. 2015/0240181 (hereinafter referred to as Ayutsede).    
Regarding claims 16-24 and 32-34, Ayutsede discloses a lubricant composition comprising a Group III base oil (component (ii) of claim 16 and reads on claim 19) (Para. [0070] and see Examples) to which is added 0.4 wt% of a methylene (bis(dibutyldithiocarbamate) (as recited in component (i) of claim 16 and reads on claims 18 and 32-33) (see Examples) and molybdenum dithiocarbamate (as recited in claim 17) (Para. [0126]) wherein the properties of the inventive compositions are done in order to enhance the extended drain interval (as recited in claim 16) (see Abstract).  Ayutsede further discloses the presence of additional additives including 0.01 to 3 wt% of antioxidants including diphenylamine, calcium-based detergents, and 0.01 to 4 wt% of viscosity index improvers including high molecular weight hydrocarbon polymers (as recited in claims 20-24 and 34) (Para. [0117]-[0133] and see Examples).       
Ayutsede does not explicitly disclose the prevention or reduction of preignition events as recited in claim 16. It is the position of the examiner, however, that as Ayutsede explicitly discloses all the claimed components of claim 16 that the composition would inherently reduce preignition events as recited in claim 16.  
	
Regarding claims 25-30 and 35, see discussion above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US Patent Application Publication No. 2015/0322367 (hereinafter referred to as Patel) in view of Ayutsede.     
Regarding claims 16-24 and 31-34, Patel discloses a lubricant composition for use in engine oils in the reduction of LSPI events (as recited in claim 16) (see Title and Abstract) comprising a mixture of Group III and IV base oils (component (ii) of claim 16 and reads on claim 19) (see Figure 1) to which is added 0.1 to 2.5 wt% of molybdenum dithiocarbamate friction modifier (as recited in claim 17 and reads on claims 18 and 32) (Para. [0153]-[0161]) wherein the properties of the inventive compositions are done in the course of at least one oil change interval without adding fresh lubricant, having travelled about 15,000 miles (as recited in claims 16 and 31) (Para. [0203]).  Patel further discloses the presence of additional additives including 0.01 to 2 wt% of antioxidants including diphenylamine, calcium-based detergents, 0.25 to 2 wt% of viscosity index improvers including homopolymers or copolymers of hydrogenated or non-hydrogenated of styrene (as recited in claims 20-24 and 33-34) (Para. [0133]-[0139] and [0140]-[0147] and see Example 1/Figure 8).        
Patel discloses all the limitations discussed above but does not explicitly disclose the at least one bisdithiocarbamate as recited in component (i) of claim 16.  
Ayutsede discloses all the limitations discussed above and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the bisdithiocarbamate of Ayutsede in the composition of Patel in order to enhance the drain interval of the composition (see Abstract and Examples of Ayutsede).   

Regarding claims 25-30 and 35, see discussion above.  

Response to Arguments
Applicants’ arguments filed 4/29/2022 regarding claims 16-35 have been fully considered and are not persuasive (in regards to unexpected results as the other arguments are moot as the rejections from the previous office action have been withdrawn).  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth above (but is not germane in regards to the anticipation rejection set forth above).  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  Also, there are so few examples that include a bisdithiocarbamate in the instant specification as recited in the instant, independent claims.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oils, additives and specifically bisthiocarbamate compounds present in very narrow concentration which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771